Citation Nr: 1643442	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-32 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia
 

THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a bilateral arm and elbow disability. 

4.  Entitlement to service connection for a right hand disability. 

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for a bilateral ankle disability.  

7.  Entitlement to service connection for a lower extremity disability.  

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for a respiratory disability.

10.  Entitlement to a rating in excess of 10 percent for conjunctivitis of the bilateral eyes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1954, including service in the Republic of Korea (Korea) during the Korean War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  A September 2010 rating decision: 1) declined to reopen the Veteran's claim of entitlement to service connection for a bilateral shoulder disability; 2) denied service connection for arthritis of the bilateral hands; 3) denied service connection for arthritis of the bilateral knees, and; 4) denied service connection for residuals of cold injuries to the lower extremities.  A June 2012 rating decision: 1) granted service connection for conjunctivitis and assigned an initial noncompensable evaluation (a September 2013 rating decision increased the initial evaluation to 10 percent); 2) declined to reopen the Veteran's claim of entitlement to service connection for a back disability; 3) denied service connection for headaches; 4) denied service connection for a chest infection; 5) denied service connection for arthritis of the bilateral arms and elbows, and; 6) denied service connection for arthritis of the bilateral ankles.

This appeal was previously before the Board in January 2016, when it remanded the Veteran's claims for additional development of the medical evidence of record.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record is against a finding that a back disability, a bilateral shoulder disability, a bilateral arm and elbow disability, a right hand disability, a bilateral knee disability, a bilateral ankle disability, a lower extremity disability, a headache disability, or a respiratory disability began during the Veteran's military service, were caused or aggravated by his service, onset within a year of his service, have been continuous since service, or have been caused or aggravated by a service-connected disability.

2.  The Veteran's conjunctivitis has not resulted in residuals such as visual impairment or disfigurement.  




CONCLUSIONS OF LAW

1.  Criteria for service connection for a back disability, a bilateral shoulder disability, a bilateral arm and elbow disability, a right hand disability, a bilateral knee disability, a bilateral ankle disability, a lower extremity disability, a headache disability, and a respiratory disability have not been met.  38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).

2.  The criteria for a rating in excess of 10 percent for conjunctivitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.84a, Diagnostic Code 6018 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  

The Veteran has received examinations addressing all of his claimed disabilities, most recently in March 2016.  The Veteran's representative has questioned the adequacy of the March 2016 examination.  The representative argued generally that the examiner did not adequately address the Veteran's lay contentions, including his contentions regarding the in-service incurrence of his disabilities.  The Board disagrees.  With respect to each of the Veteran's claims, the examiner's report shows that the examiner recorded the Veteran's subjective observations, including his statements regarding the nature and duration of his symptoms, and was ultimately unable to conclude that the Veteran's claimed disabilities were related to service.  The examiner's arrival at such conclusions does not itself demonstrate that the examiner failed to consider the Veteran's contentions.  

The Veteran's representative additionally argued that the March 2016 examiner lacked the expertise to offer opinions regarding the etiologies of the claimed disabilities because the examiner was a nurse practitioner, rather than, for example, an orthopedic physician, an orthopedic surgeon, or a neurologist.  As is evident from the Board's January 2016 remand instructions, which did not require that such physicians examine the Veteran, the Board disagrees and finds that such specialized examiners are not required in this case.  A nurse practitioner is a trained medical professional, and, as noted above, the examiner's reports in this case reflect a close review of the pertinent medical and lay evidence in this case.  Furthermore, the Veteran's representative has not specified exactly why a nurse practitioner is unable to offer the requested opinions.  Again, the examiner's arrival at conclusions contrary to the Veteran's wishes is not itself evidence of the examiner's inability to offer the requested opinions.  

Specifically with regard to the Veteran's claimed headache disability, the Veteran's representative noted that the examiner cited data indicating that conjunctivitis caused symptoms such as sensitivity to light and swelling before opining that it was more likely that the Veteran's headaches were related to his non-service connected diabetic retinopathy than to his service-connected conjunctivitis.  The Veteran's representative argued that if conjunctivitis could cause symptoms such as light sensitivity and swelling, and these symptoms caused headaches, then conjunctivitis could have caused the Veteran's headache disability.  While this may be so, the Board observes that the examiner's opinion relied not only on a listing of symptoms, but also on a consideration of the entirety of the Veteran's comorbid conditions and the timing of when the Veteran first complained of headache symptomatology.  The Board finds that the examiner's opinion thoroughly considers the evidence of record.  

Specifically with regard to the Veteran's claimed respiratory disability, his representative argued that the examiner discussed only whether the Veteran had a chronic chest infection that related to service, not whether the Veteran's diagnosed asthma disability was related to service.  The Board disagrees; the examiner's opinion explicitly discussed the Veteran's asthma, and noted that the medical literature failed to confirm a relationship between cold injury and reactive airway disease, that is, the Veteran's asthma.  

Insofar as the Veteran's representative argues that a nurse practitioner is not qualified to render an opinion in this case, the Court has already rejected that contention.  See Cox v. Nicholson, 20 Vet.App. 563 (2007).  In Cox, the Court held that, "[a] nurse practitioner, having completed medical education and training, [ ] fits squarely into the requirement of [38 C.F.R.] § 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions." Cox, 20 Vet.App. at 569.  Moreover, "VA benefits [from] a presumption that it has properly chosen a person who is
qualified to provide a medical opinion in a particular case." Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)).  Part of that presumption "is that the person selected by . . . VA is qualified by training, education, or experience in the particular field."  Id.; see 38 C.F.R. § 3.159(a)(1) (defining "competent medical evidence" for VA purposes as "evidence provided by a person who is qualified through education, training, or
experience to offer medical diagnoses, statements, or opinions").  The presumption does not attach when there is evidence of irregularity in VA's process of selecting the examiner, Wise v. Shinseki, 26 Vet.App. 517, 525 (2014), and it may be rebutted by clear evidence of incompetence, Parks, 716 F.3d at 585 (citing Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004), and Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001)). The Veteran's representative does not offer any such evidence, nor can the Board discern any from the record, and thus, the Board concludes that error has not been demonstrated in that regard.  See Hilkert v. West, 12 Vet.App. 145, 151 (1999) (en banc), aff'd per curiam, 232 F.3d 908 (Fed. Cir. 2000) (table).

In sum, the Board finds that the evidence indicates that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the medical evidence of record, particularly the March 2016 examination report, is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).

The Veteran presented testimony before the undersigned in September 2015.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that arthritis is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

VA does not consider congenital or developmental defects to be diseases or injuries for compensation purposes, and such defects are not generally subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2015); see Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection is only possible in such cases when there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.  As will be discussed in greater detail below, the evidence shows that the Veteran was born with Sprengel's deformity, which is a birth defect affecting the shoulders.  38 C.F.R. §§ 3.814, 3.815 (2015).  Service connection for such a defect is thus appropriate only if the evidence demonstrates additional disability due to aggravation during active service by a superimposed disease or injury.  

The Board will now address the medical evidence with respect to each of the Veteran's claims. 


Back Disability

The Veteran's service treatment records show no in-service complaints relating to his back.  Following service, the Veteran experienced a workplace injury in December 1966, at which time he fell backwards while pulling weeds, struck the back of his neck against a bar, then fell down and struck his back and occiput against the ground.  The Veteran received treatment for this injury and lost time from work as a result of fibrositis of the cervical and lumbar spine from January 1967 to September 1967.

The Veteran underwent a VA examination in February 1969, at which time he reported having experienced a spine injury in 1966 that "left [him] with back . . . pains all the time".  X-ray examination revealed no evidence of fracture in the lumbar spine, but the Veteran was noted to have a sacralization at L5.  In April 1969, it was found that the Veteran suffered from no residual disabilities as the result of the December 1966 fall.  

The Veteran underwent an examination addressing his back disability in April 1971, at which time he again reported having hurt his back and neck in December 1966.  The Veteran was noted to have a sacralization of L5 with marked narrowing at the lumbosacral joint.  In January 1981, a private physician indicated that the Veteran alleged that his disabilities related to an injury that occurred in 1965 [the Board assumes that this notation refers to the 1966 injury for which the Veteran received extensive treatment; there is no evidence of a 1965 injury].  

The Veteran was diagnosed with arthritis of the back in July 2011.

The Veteran underwent a VA examination in March 2016, at which time the examiner diagnosed him with degenerative arthritis of the spine.  The Veteran indicated that he sustained a back injury in service, then aggravated this injury in a post-service fall.  Upon review of the evidence of record, the examiner opined that the Veteran's back disability was less likely than not incurred in or caused by his active duty service.  As a rationale for this opinion, the examiner noted that the incidence rate of osteoarthritis increased with age and leveled off at age 80; the Veteran, the examiner noted, was 78 years old.  The examiner noted that the Veteran showed a genetic tendency to develop arthritis because arthritis had developed in the Veteran's hands, neck, and spine.  The examiner noted that the Veteran had worked in labor positions for many years, and such work increased the risk of arthritis due to mechanical stress, hard labor, heavy lifting, knee bending, and repetitive motions.  The examiner noted also that the Veteran's 1966 injury resulted in bedrest and lost time, and trauma accelerated the rate of disc disease.  The examiner noted that lumbar sacralization was a common finding and often the source of low back pain.  




Shoulder Disability

The Veteran's service treatment records show no in-service complaints relating to his shoulders.  Following service, in June 1954, it was noted that the Veteran had a congenital anomaly of the left scapula.  In December 1966, it was again noted that the Veteran had a congenital elevation of the bilateral scapulae.  X-ray examination of the Veteran's left shoulder was otherwise normal.  In a December 1966 treatment record following the above-described workplace fall, the Veteran complained of difficulty elevating his left arm at the shoulder.  The Veteran's left scapula was noted to be hypoplastic, and a Sprengel's deformity was present in both shoulders.

In February 1968, the Veteran was noted to have extensive deformities of the shoulder girdles.  In an April 1971 examination, the Veteran complained of stiffness in his neck and shoulders.  The examiner noted that the Veteran had Sprengel's deformity of the shoulders, and he experienced muscle spasm that was aggravated by bad weather and exertion.  The Veteran was diagnosed with arthritis of the bilateral shoulders in July 2011.
 
The Veteran underwent a VA examination in March 2016, at which time the examiner diagnosed him with shoulder impingement syndrome and Sprengel's deformity of the shoulders.  The Veteran denied having any recent treatment for shoulders.  Upon review of the evidence of record, the examiner opined that the Veteran's shoulder disability was less likely than not incurred in or caused by his active duty service.  As a rationale for this opinion, the examiner noted that arthritis of the bilateral acromioclavicular joints was typically the first joint that showed arthritis on imaging, and such arthritis usually appeared in the fourth decade of life.  Medical literature indicated that such arthritis was common, affecting 62 percent of the dominant arms of those who participated in occupations or sports that required repetitive use of the shoulder.  The examiner noted that the Veteran's occupations and hobbies placed him in this category.  

The examiner noted that the Veteran's congenital defect of the shoulders affected the bone alignment, thereby increasing the risk of developing degenerative joint disease of the shoulder joint.  Furthermore, the examiner noted that the prevalence of symptomatic acromioclavicular osteoarthritis increased with age, and almost everyone developed this type of arthritis by age 40 or 50, even if they did not have painful symptoms.  The examiner noted that over time, the shoulder joints experienced wear and tear, and cartilage thinned and became less flexible.

The examiner noted that the Veteran left active duty military service in 1954 at the age of 20.  The Veteran then developed symptoms of the shoulder arthritis around 2011 at the age of 79.  The Veteran served two years in the military, but he continued to live and work within the civilian world for another 59 years.  The examiner noted that the greater the use of a joint, the greater the wear of the cartilage.  In this case, the examiner concluded that age-appropriate degenerative joint disease appeared more than 50 years following active duty.  Based on the above facts and evidence, the examiner concluded that it was highly unlikely that the Veteran's current shoulder disability was incurred in or worsened by his military service.

Arm and Elbow Disability

The Veteran's service treatment records show no in-service complaints relating to his arms and elbows.  Following service, in an April 1971 examination, the Veteran's reflexes were normal, and he had no motor weakness or sensory loss.  In August 2010, the Veteran complained of worsening pain in his elbow, but the Veteran's upper extremities were noted to be normal.  In January 2011, the Veteran complained of elbow pain that had persisted for two weeks, and in September 2011, the Veteran was diagnosed with arthritis of the bilateral elbows.  In February 2013, the Veteran complained of pain in his left arm below the elbow that had lasted for one week.  Later in February 2013, the Veteran complained of numbness and tingling in his arms and hands that had persisted for over a year.  The clinician indicated that the Veteran probably had cervical radiculopathy.  In January 2015, the Veteran complained of ongoing pain in his bilateral upper extremities that had persisted for two months.  The Veteran was diagnosed with transient neuropathic pain associated with diabetes mellitus.  In February 2015, the Veteran complained of soreness in his arms.  

The Veteran was afforded with a VA examination in March 2016, at which time the examiner noted that he had not, in fact, been diagnosed with degenerative or traumatic arthritis of the arms and elbows.  Instead, the examiner noted that a March 2016 x-ray examination showed only mild enthesopathic changes of the posterior aspect of the olecranon process of the ulna.  In April 2016, the Veteran was noted to have ulnar neuropathy at the bilateral elbows and co-existent sensorimotor polyneuropathy.  

Upon review of the evidence of record, the examiner opined that a disability of the arms and elbows was less likely than not incurred in or caused by the Veteran's active duty service.  As a rationale for this opinion, the examiner noted that no degenerative joint disease was found on imaging performed as part of the examination.  Enesthopathy was shown at the tendon attachments of the elbow, but cartilage wear was not present. 

The examiner stated that exposure to cold weather alone did not promote arthritic changes.  In fact, while it was a common misconception that cold, wet climates induced arthritis, medical literature indicated that Eskimos had a lower prevalence of arthritis of hands and wrists than the general population that was not exposed to extreme cold.  The examiner stated that arthritis was more common among adults aged 65 years or older.  While the medical literature indicated that cold could make existing arthritic symptoms worse, the literature did not list cold as a risk factor for developing the disease.  

The examiner noted that the Veteran's primary care physician otherwise thought that the Veteran's symptoms of the bilateral upper extremities were due to a pinched nerve in neck.  An examination of the Veteran suggested carpal tunnel syndrome, radiculopathy, or diabetic neuropathy.  An EMG study, however, ruled out diabetic neuropathy and ruled in ulnar neuropathy with a cubital tunnel diagnosis along with other sensorimotor neuropathy, which was possibly related to the Veteran's levels of Vitamin B12.  



Right Hand

The Veteran's service treatment records show no in-service complaints relating to his right hand.  Following service, in August 2010, the Veteran was noted to have joint space widening and spurring at the proximal interphalangeal joints.  The Veteran underwent a VA examination in April 2012, at which time the examiner found that he had not ever had a disability affecting the hands or fingers.  Diagnostic testing revealed no abnormal findings.  In June 2013, the Veteran complained of painful locking in his right thumb that had begun six months before.  The Veteran was diagnosed with trigger thumb and degenerative joint disease of the right thumb.  In November 2013, the Veteran reported that the locking of his right thumb had improved.  The Veteran was diagnosed with right thumb tenosynovitis and arthrosis.  In April 2015 and July 2015, the Veteran complained of intermittent numbness and pain in his right hand.  

The Veteran underwent a VA examination in March 2016, at which time the examiner diagnosed the Veteran with degenerative arthritis of the right hand, specifically mild osteoarthritis of the interphalangeal joints of the right thumb.  Upon review of the evidence of record, the examiner opined that a disability of the right hand was less likely than not incurred in or caused by the Veteran's active duty service.  As a rationale for this opinion, the examiner noted that hand arthritis is one of the arthritises that had a genetic component, and the thumb was the most common site for such arthritis.  The examiner noted that had the Veteran's arthritis been present during active service, such arthritis would have more likely been erosive in nature, rather than degenerative, due to the how young the Veteran was during service.

The examiner noted that the Veteran worked in labor positions for many years, had diabetes, engaged in a longstanding hobby of carpentry, and was about 80 years old at the time of his diagnosis.  The Veteran's development of arthritis appeared to be age-appropriate according to those risk factors.  The examiner further noted that  cold weather did not appear to cause wear and tear of cartilage.


Knees 

The Veteran's service treatment records show no in-service complaints relating to his knees.  Following service, in August 2010, the Veteran complained of worsening pain in his knee.  The Veteran was diagnosed with diffuse degenerative joint disease of both knees.  The Veteran was diagnosed with arthritis of the bilateral knees in January 2011.  

The Veteran underwent a VA examination in March 2016, at which time the examiner noted that the Veteran did not have arthritis of the knees.  Instead, radiological imaging indicated that the Veteran had bilateral patellar upper pole mild enthescopathic changes.   

Upon review of the evidence of record, the examiner opined that a disability of the knees was less likely than not incurred in or caused by the Veteran's active duty service.  As a rationale for this opinion, the examiner noted that the clinical references to "bone on bone" arthritis of the knees appeared to be based on the Veteran's history alone because no imaging studies had been performed.  Instead, x-ray examination showed the late effect of chronic tendinitis (enesthopathy), which was likely associated with the Veteran's abnormal gait caused by pes planus.  Additionally, the Veteran had other risk factors for the development of his knee disability, including his hobbies, occupation, age, and comorbid conditions.

Ankles

The Veteran's service treatment records show no in-service complaints relating to his ankles.  Following service, in an April 1971 examination, the Veteran's feet were found to be normal.  The Veteran was diagnosed with arthritis of the bilateral ankles in July 2010.

The Veteran underwent a VA examination in March 2016, at which time the examiner noted that he did not have arthritis of the ankles.  Instead, an x-ray of the ankle showed bilateral posterior OS calcis and mild enthesopathic changes.  The examiner noted that the Veteran had been diagnosed with tendonitis.  

Upon review of the evidence of record, the examiner opined that a disability of the ankles was less likely than not incurred in or caused by the Veteran's active duty service.  As a rationale for this opinion, the examiner noted that the Veteran served for two years when he was in his early 20s.  After leaving active duty, the Veteran worked in labor positions involving repetitive lifting, carrying, stooping, and crawling.  Additionally, the Veteran was a smoker.  The examiner indicated that the Veteran's arthritic changes were degenerative, rather than posttraumatic, and such changes did not appear until much later in the Veteran's life.

The examiner noted that the changes shown in imaging studies do not include changes that are seen with cold injury; cold injury typically creates "giant cysts" in the cartilage.  The Veteran sought care for his ankle condition at the age of 78.  The primary risk factors to the development of osteoarthritis included age, genetics, smoking, and employment wear and tear.  In addition, the examiner noted that pes planus was a known risk factor for causing or worsening ankle arthritis.

Lower Extremities

The Veteran's service treatment records show no in-service complaints relating to his lower extremities.  Following service, in an April 1971 examination, the Veteran's feet were found to be normal.  The Veteran had no motor weakness, and his reflexes were normal.  The Veteran had no sensory loss, and he had good coordination and equilibrium.  In September 2006, the Veteran's nerve response was found to be grossly intact, and his motor strength, sensation, and reflex testing were normal.  The Veteran had normal pedal pulses and no pedal edema.  No foot ulcers or lesions were noted.  

In August 2010, the Veteran denied experiencing focal weakness, numbness, and tingling.  The Veteran had normal pedal pulses, no pedal edema, and no foot ulcers.  The Veteran's nerve response was found to be grossly intact, and his motor strength, sensation, and reflex testing were normal.  The Veteran was diagnosed with pain in the lower limbs in November 2013.  In February 2015, the Veteran complained of soreness in his legs.  In April 2015 and July 2015, the Veteran was neurologically intact.  

The Veteran underwent a VA examination in March 2016, at which time the examiner noted that he had not been diagnosed with cold injuries.  When the examiner asked the Veteran whether he had received treatment in service for cold injuries, the Veteran indicated that he had erythema of the fingertips with numbness and occasional pallor but no slough of tissue.  The Veteran denied involvement of the earlobes, nose, or face.  The Veteran stated that he did not receive care for this condition in service.  Instead, the Veteran stated that he began experiencing aches and pains in all joints in the winter of 1954 after his separation from service.  The Veteran indicated that his pain had increased through the years, but he was not able to identify further treatments for cold injury.  The Veteran was a diabetic with glucose levels that were not always well controlled.  The Veteran reported experiencing numbness of the toes.  The Veteran had palpable pulses of the upper and lower extremities, but hair loss was noted in the bilateral lower extremities.  

Upon review of the evidence of record, the examiner opined that it was less likely than not that the Veteran had disabilities of the lower extremities or cold weather injuries that had been incurred in or caused by his active duty service.  As a rationale for this decision, the examiner acknowledged that during the Veteran's service, the weather in the area of Korea in which the Veteran served was colder than usual.  The Veteran gave a history of mostly erythematous changes in-service with rare pallor and no tissue loss due to cold effects.  The examiner noted that the Veteran's service treatment record showed no treatment for frostbite, chilblains, or frostnip.

The examiner found it to be doubtful that the Veteran experienced a significant cold injury as a result of his service because the symptoms that he reported having experienced were associated with first-degree cold injury.  Such injury, which is sometimes called frostnip, does not permanently damage the skin.  The examiner noted that the Veteran denied experiencing symptoms of frostbite, which typically results in tissue damage with fluid filled blisters within 36 hours after exposure.  Unlike frostbite, frostnip involves cold-induced, localized paresthesias that resolve with rewarming, and which involved no permanent tissue damage.  The areas most frequently affected by frostbite include the ears, nose, cheeks, chin, fingers, and toes.  The complications of frostbite were due primarily to peripheral neurovascular injury with associated abnormalities of sympathetic tone.  The severity of complications generally correlates with the severity of the original injury.  

The examiner noted that temperatures did not appear to have reached zero degrees in Korea on regular basis during the Veteran's dates of service and protective clothing would have provided some protection against a temperature drop to zero degrees.  Favorable prognostic indicators include the following: The more superficial the injury the better, early sensation to pinprick, healthy-appearing skin after rewarming.  This was noted in this case.  

The examiner was unable to find any source that connected frostnip with arthritis or late effect residuals such as seen with a higher degree of tissue damage including those cited above.  The changes on imaging do not reflect frostbite.  The examiner noted that the Veteran had longstanding diabetes, which placed him at risk for diabetic neuropathy, which the Veteran appeared to have with cold digits despite good circulation, hair loss in the affected limb.  The Veteran additionally most likely had tendon dysfunction associated with his pes planus as seen in the ankle tendonitis enesthopathy on imaging.

In summary, the examiner explained that frostbite symptoms, including tissue loss, would have been noticed and treated by medical immediately at time of symptoms. The temperature never reached the required cutoff for frostbite making it less likely than not that his current foot problem was related to the Veteran's in-service cold exposure in Korea.

Headaches

The Veteran's service treatment records show no in-service complaints relating to headaches.  Following service, in May 1967, it was noted that the Veteran experienced chronic headaches.  In an April 1971 examination, the Veteran complained of headache.  

In August 2010 and March 2014, the Veteran denied experiencing headaches.  In early July 2015, the Veteran reported having experienced headaches for the past few weeks.  Later in July 2015, the Veteran reported that his headache was gone.  The clinician opined that mild tachycardia was likely the cause of the Veteran's headaches.  

The Veteran underwent a VA examination in March 2016, at which time the examiner diagnosed the Veteran with mixed headaches due to eye strain and muscle contraction.  The Veteran reported that his headaches began in the late 1960s or early 1970s.  Upon review of the evidence of record, the examiner opined that the Veteran's headache disability was less likely than not incurred in or caused by his active duty service or his service-connected eye disability.  The examiner noted that the Veteran was diagnosed with diabetic retinopathy around the time of the onset of his complaints of headache in 2010.  The examiner opined that the Veteran's retinopathy progressed and affected the Veteran's vision, which in turn triggered eye strain-type headaches.  The examiner specifically noted that the Veteran's 2013 headache occurred in association with a constitutional illness with obvious symptoms of viral infection, and headaches are a common symptom of such illness.  In addition, at least one or more examinations, the Veteran showed hypertensive retinopathy indicating poorly controlled blood pressure.  The examiner noted that elevated blood pressure also caused headaches.  The examiner noted that there was no mention of headaches until around 2010, making a chronic headache since the 1950s unlikely.  

The examiner discussed the symptoms that the Centers for Disease Control have indicated are associated with conjunctivitis and concluded that headaches are not included as a symptom of conjunctivitis.  In addition, the examiner could not find that the Veteran's headaches were permanently aggravated by his intermittent conjunctivitis.  Instead, it was much more likely that the Veteran's headaches were worsened by poor vision associated with diabetic retinopathy, high blood pressure, and disc disease of the neck.


Chest Infection

In December 1953, the Veteran was treated for a chest cold with sore throat.  Following service, in December 1966, the Veteran's lungs were noted to be clear, and an x-ray examination showed no definite active lung infiltration, although the markings at the right base were increased somewhat in prominence.  The Veteran was found to have normal lungs.  In a February 1969 examination, the Veteran's respiratory system was noted to be normal without active disease process.  In an April 1971 examination, the Veteran had no cough or expectoration, and his chest expansion was fair.  

In September 2006, the Veteran was noted to have no cough, hemoptysis, or shortness of breath.  In August 2010, the Veteran was noted to have no cough or shortness of breath.  The Veteran's lungs were bilaterally clear with no wheezes, rales, or ronchi.  In October 2011, the Veteran was treated for an upper respiratory infection.  In September 2013, the Veteran was treated with complaints of a cold with cough and congestion.  The Veteran indicated that his symptoms had appeared three days before.  In November 2013, the Veteran had a flare-up of chest congestion, which was noted to be an old problem.  In December 2015 and January 2016, the Veteran had no cough or shortness of breath.  

The Veteran underwent a VA examination in March 2015, at which time the examiner noted that the Veteran had been diagnosed with asthma.  The Veteran indicated that he had been treated intermittently for chest congestion, but he could not provide medical records corroborating this treatment.  The Veteran was a former smoker who began smoking at the age of 21 and stopped in his mid-30s.  

Upon review of the evidence of record, the examiner opined that the Veteran's respiratory disability was less likely than not incurred in or caused by his active duty service.  As a rationale for this opinion, the examiner noted that the Veteran was treated for the common cold while in his 20s and on active duty.  This upper respiratory infection was acute, and such infections were often due to the rhinovirus or other viruses, and typically resolved within three weeks at most.  The Veteran has been treated for similar acute viral upper respiratory infections in 2011 and 2013.  In September 2013, the Veteran was given antibiotics prophylaxis, likely as a result of the severity of symptoms, his advanced age, and his immune system, which was likely affected by his diabetes and age.  

The examiner noted that exposure to cold did not cause lungs to "burn" internally, nor did it cause infections.  Instead, literature stated that during the cold weather season, an increased number of germs and contact with other people made it easier for germs to spread.  Many respiratory infection germs can be passed from one person to another by breathing in respiratory droplets from a person coughing or sneezing; by touching the nose, mouth or eyes after being in contact with someone who has a respiratory infection; or by touching another object exposed to the virus.

The examiner further noted that pulmonary function tests were performed, and the testing showed reactive airway disease.  A review of medical literature failed to confirm any relationship between cold injury as an etiology of this reactive airway disease.

Analysis

Upon review of these facts, it is clear that the Veteran has each of the claimed disabilities.  Furthermore, the Veteran served in Korea during the Korean War and has credibly claimed in-service exposure to cold weather.  The Veteran is service connected for conjunctivitis.  Thus, the evidence shows a current disability, an in-service incident, and a service-connected disability.  The remaining question in this case, then, is whether the evidence supports a finding of a connection between the Veteran's current disabilities and either his in-service experiences or his service-connected conjunctivitis.  

Clinicians, including the March 2016 examiner, who have examined the Veteran and reviewed the evidence of record, have been unable to arrive at such a conclusion.  The Board has closely examined the Veteran's medical records for a suggestion that the Veteran's diagnosed disabilities are related either to his active service or, in the case of the Veteran's headaches, to his service-connected conjunctivitis, but it cannot find that the weight of the evidence supports such a finding.  

To the extent that the Veteran believes that his disabilities are related to his service or, in the case of his headaches, to his service-connected conjunctivitis, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing symptoms such as joint pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of the disabilities claimed on appeal, the issue of causation of such medical conditions is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's joint disabilities, headache disability, and respiratory disability are related to his service or to his service-connected conjunctivitis, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the functioning of the Veteran's joints, nerves, and lungs, and anatomical changes that are not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his disabilities, and it finds that he has not done so.  With respect to the Veteran's back disability, the record contains no complaints until December 1966, approximately 12 years following the Veteran's discharge from service, at which time he suffered a workplace injury.  In February 1969, the Veteran reported that he had experienced back pain since the time of his 1966 injury.  In 1971 and 1981, the Veteran attributed his back pain to his 1966 injury.  

With respect to the Veteran's shoulder disability, following service, he first complained of shoulder pain following his 1966 workplace injury, approximately 12 years following his discharge from service.  

With respect to the Veteran's arm and elbow disability, he first complained of elbow pain in August 2010, approximately 56 years following his discharge from service.  In January 2011, the Veteran indicated that his elbow pain had persisted for two weeks.  In February 2013, the Veteran indicated that his elbow pain had lasted for one week.  In January 2015, the Veteran complained of pain that had lasted for two months.  

With respect to the Veteran's right hand disability, the Veteran first sought treatment for pain in August 2010, approximately 56 years following the Veteran's discharge from service.  In June 2013, the Veteran indicated that his hand pain had begun six months before.  

With respect to the Veteran's bilateral knee disability, the Veteran first sought treatment for pain in August 2010, approximately 56 years following discharge from service.

With respect to the Veteran's bilateral ankle disability, his feet were found to be normal in an April 1971 examination.  In July 2010, the Veteran was diagnosed with arthritis of the bilateral ankles, approximately 56 years following discharge from service.

With respect to the Veteran's lower extremity disability, after years of normal findings relating to the lower limbs, the Veteran was diagnosed with pain in his lower limbs in November 2013, approximately 59 years following his discharge from service.  

With respect to the Veteran's headache disability, the Veteran complained of chronic headaches in 1967, approximately 13 years following his discharge from service.  In August 2010 and March 2014, the Veteran denied experiencing headache.  

With respect to the Veteran's respiratory disability, following years of normal respiratory findings, the Veteran was treated for an upper respiratory infection in October 2011, approximately 57 years following his discharge from service.  

Thus, in the case of each of the Veteran's claimed disabilities, the Board notes that the Veteran did not complain of symptoms for many years following service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

While the Board acknowledges the Veteran's current contentions that he experienced symptoms associated with each of these disabilities consistently since service, the Board finds these contentions to lack credibility given that the Veteran failed to mention such symptoms at any time for many years following service.  While the Veteran's failure to seek treatment for decades following service is not a dispositive fact on its own, it is a factor that weighs against the Veteran's claims.  

Furthermore, for many years, the Veteran attributed symptoms associated with his back and shoulders to his 1966 workplace injury, rather to his active service.  Additionally, the Veteran claimed only a short duration of symptoms with respect to his other disabilities (for example, in January 2011, claiming to have experienced two weeks of elbow pain) when seeking treatment from clinicians.  The Board has every reason to believe the Veteran's past accounts to clinicians regarding the duration of his symptoms, because such accounts were offered in an attempt to obtain appropriate medical care for his symptoms of pain, and were offered more contemporaneous in time to the first onset of symptoms.  The Board must note that it was only following the Veteran's May 2010 and February 2011 claims for benefits that the Veteran began to allege that he had experienced symptoms continuously since service.  The Veteran's more recent claims of a continuity of symptoms lack credibility, and the Board thus finds that the record does not support a finding that the Veteran experienced symptoms of his claimed disabilities since service.  

The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that the claimed disabilities were not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.  The Board concludes that the weight of the evidence is against granting service connection, and the claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

The Veteran is service connected for conjunctivitis, and he argues that he is entitled to a disability rating in excess of 10 percent.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Turning to the facts in this case, the Veteran filed his claim of entitlement to service connection for conjunctivitis in May 2010.  In September 2010, the Veteran's conjunctiva and sclera were white and quiet.  In January 2011, the Veteran's conjunctiva and sclera were within normal limits.  

The Veteran underwent a VA examination in April 2012, at which time the examiner diagnosed the Veteran with active, chronic, nontrachomatous conjunctivitis.  The Veteran reported that his eyes were sore.  The examiner found that the Veteran had no decrease in visual acuity or visual impairment, and the Veteran's conjunctivitis did not cause scarring or disfigurement.  In April 2012, April 2013, and June 2014 treatment records, the Veteran's conjunctiva and sclera were noted to be white and quiet.  

The Veteran underwent an additional VA examination in January 2015, at which time the examiner noted that the Veteran's conjunctivitis was quiescent.  In January 2015 and March 2015 treatment records, the Veteran's conjunctiva and sclera were noted to be white and quiet.  In April 2015, an examiner indicated that the Veteran had active nontrachomatous conjunctivitis in both eyes.  While the Veteran was found to have a decrease in visual acuity or visual impairment, the examiner attributed this decrease to the Veteran's macular degeneration, rather than to his conjunctivitis.  The Veteran's conjunctivitis did not cause scarring or disfigurement.  In a November 2015 treatment record, the Veteran's conjunctiva and sclera were noted to be white and quiet.  

The Veteran underwent an additional examination in March 2016, at which time the examiner noted that the Veteran had residual conjunctivitis.  The examiner noted that the Veteran had no decrease in visual acuity or other visual impairment.  The Veteran had no scarring or disfigurement attributable to his conjunctivitis.  

Turning now to a review of these facts, the Veteran's conjunctivitis is rated under Diagnostic Code 6018, which is applicable to the Veteran's diagnosed service-connected disability: chronic nontrachomatous conjunctivitis.  Under this Diagnostic Code, active conjunctivitis with objective findings such as red, thick conjunctivae and mucous secretions is entitled to a 10 percent rating.  Inactive conjunctivitis is rated based on residuals, such as visual impairment and disfigurement.  38 C.F.R. § 4.79 (2015).

The Veteran is currently in receipt of a 10 percent rating for conjunctivitis.  A greater rating for conjunctivitis is unavailable because the record does not show that the Veteran has suffered from any visual impairment or disfigurement as a result of his service-connected conjunctivitis.  A rating in excess of 10 percent for the Veteran's conjunctivitis is therefore denied.   

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2015); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular rating criteria reasonably contemplate the Veteran's conjunctivitis symptomatology and are therefore adequate for rating purposes.  During this time, the Veteran did not have any symptoms from his conjunctivitis that were unusual or different from those contemplated by the schedular rating criteria.  The Veteran primarily experienced symptoms such as redness and discomfort, which symptoms the Board finds to be encompassed by the criteria used to rate conjunctivitis.  While the Board acknowledges the August 2016 argument of the Veteran's representative that the Veteran's conjunctivitis presented an "unusual disability picture," the Veteran's representative did not specify the nature of the Veteran's unusual conjunctival symptoms, nor can the Board independently discern the symptoms that would make the Veteran's conjunctivitis unusual.   Therefore, the available schedular evaluations are adequate, and referral for extraschedular consideration is not warranted.

Finally, while the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record, the Board notes that a January 2015 rating decision denied the Veteran's claim for a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Veteran has not expressed disagreement as to this denial.  Moreover, he does not appear to suggest that his conjunctivitis alone prevents him from working.  In light of the foregoing, the Board finds that consideration of a TDIU at this time is unwarranted.


ORDER

Service connection for a back disability is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for a bilateral arm and elbow disability is denied. 

Service connection for a right hand disability is denied. 

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral ankle disability is denied.  

Service connection for a lower extremity disability is denied.  

Service connection for headaches is denied.

Service connection for a respiratory disability is denied.

A rating in excess of 10 percent for conjunctivitis of the bilateral eyes is denied.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


